Citation Nr: 1534430	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent for cervical degenerative disc disease/degenerative joint disease status-post fusion surgery and residual scar currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2015.

In December 2014 correspondence, the Veteran submitted evidence regarding his service-connected cervical degenerative disc disease, including identification of evidence of April 2014 neck surgery.  After resolving any benefit of the doubt in favor of the Veteran, the Board construes this document as a notice of disagreement (NOD) with the April 2014 rating decision denying a higher rating for the Veteran's service-connected cervical spine disability.  As a timely NOD was filed as to this issue, the Board has jurisdiction over the issue and it has been included on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss and service connection for tinnitus due to noise exposure during military service.  The Board finds that further development is required prior to adjudicating the Veteran's claims.

The Veteran was afforded a VA audiological examination in February 2012 to determine the nature and etiology of his claimed hearing loss and tinnitus.  The Veteran stated that he was the care-giver for his mother-in-law and it was hard for him to hear her.  Upon examination, the audiometric findings did not reveal bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The examiner noted that the Veteran had normal hearing in the 500 to 4000 Hertz range.  The examiner stated that there was no significant change in the Veteran's hearing thresholds during his service, despite being exposed to acoustic trauma.  The examiner opined that the Veteran's hearing loss was less likely as not the result of acoustic trauma in service.  The examiner also noted that the Veteran did not report a recurrent tinnitus problem.  

At the Veteran's June 2015 videoconference Board hearing, he noted that he had been subject to constant airplane noise during his active duty service.  He noted that he was an electronic tech which involved transporting generators.  The Veteran also noted that he heard "a noise" in his ear, to include buzzing, which he had heard for years.  He noted that he could not hear his wife when she was speaking to him.  He stated that his hearing had been getting worse. 

The Veteran is competent to provide statements regarding symptoms that are capable of lay observation and not of a complex medical matter.  This would include experiencing ringing in the ears and difficulty hearing.  

At his 2015 Board hearing, the Veteran credibly testified as to experiencing noise in his ear, to include buzzing.  Therefore, it appears that the February 2012 VA examination and medical opinion are based on an incorrect factual premise that the Veteran did not report a tinnitus problem.  As such, a new medical opinion is needed regarding the etiology of the Veteran's tinnitus.  

Additionally, as it has been more than three years since the last VA evaluation and as the Veteran testified that his hearing is getting worse, the Board finds that to afford the Veteran every opportunity to substantiate his claim, on remand the Veteran should also be evaluated to determine if he currently meets the criteria to establish a current hearing loss disability in accordance with VA regulations.  If so, an etiology opinion should be obtained.

Relevant ongoing medical records should be requested while on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, as noted above, the Board has construed the December 2014 correspondence from the Veteran as an NOD with the April 2014 rating decision denying an increased rating for the Veteran's service-connected cervical spine disability.  As a timely NOD has been filed, the Board had jurisdiction over this issue.  Thus, the matter must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Given the Veteran's timely December 2014 notice of disagreement with the April 2014 rating decision denying the claim for a higher rating for the service-connected cervical spine disability, the AOJ must issue a Statement of the Case on this issue.  The issue should only be returned to the Board if the Veteran perfects a timely appeal.

2.  Obtain any relevant VA treatment records, including from the VA Guam Community Based Outpatient Clinic and the VA Pacific Islands Health Care System, and associate them with the claims file.

3.  Then, schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and etiology of the claimed hearing loss and tinnitus.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

For purposes of this examination, the examiner must accept as credible the Veteran's statements as to experiencing tinnitus.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) the Veteran's current tinnitus is related to acoustic trauma during military service, or any other aspect of his active military service.

If testing reveals that the Veteran meets the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss had its onset during active service or is otherwise related to military service, to include in-service acoustic trauma.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

